DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-24 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 11, 20 and 2-10, 12-19
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) have been amended to recite variants of:
applying, by the device, a tag to the packet in response to determining that the plurality of functions have been performed, the tag identifying that the packet is to be routed to the destination; and

That is, the claims requires that the application of the tag is triggered (i.e., in response to) by determining that the plurality of functions have been performed. The Reply generally asserted that “Support for these amendments can be found throughout the specification and drawings as originally filed” but did not provide specific portions as to where the support in the Specification/Drawings are. 

However, the Examiner found no explicit support in the Specification for this limitation. Rather, the Specification discloses portions of this limitation in distinct embodiments but fails disclose the cause-and-effect relationship between the limitations. For example:
[0263] In some implementations, a service 722 can instead of including an egress service tag, include a tag identifying that the packet is to be routed to the packet's destination. In some implementations, the service 722 can determine if any other functions are to be performed on the packet based on the VNID tag 704 of the packet and upon determining that no more functions are to be performed, indicate that the packet 702 can be forwarded to the destination of the packet. In some implementations, the STS module 710, the device 200, or a service 722 can be configured to forward, responsive to the subsequent function being performed, the packet to a destination specified by a destination address of the packet. In some implementations, the STS module 710, the device 200, or a service 722 can determine that all of the functions identified by the list of functions to be performed on the packet have been performed on the packet, and forward, responsive to determining that all of the functions identified by the list of functions to be performed on the packet have been performed on the packet, the packet to the destination specified by the destination address of the packet. 
 
Para. 0263 discloses:
In some implementations, a service 722 can… include a tag identifying that the packet is to be routed to the packet's destination.
In some implementations,…upon determining that no more functions are to be performed, indicate that the packet 702 can be forwarded to the destination of the packet.
In some implementations… can determine that all of the functions identified by the list of functions to be performed on the packet have been performed on the packet, and forward, responsive to determining that all of the functions identified by the list of functions to be performed on the packet have been performed on the packet, the packet to the destination specified by the destination address of the packet. 
	However, the paragraph (and to an extend the Specification) fails to provide support in at least these ways:
Fails to disclose the triggering relationship between 1 and 2 (or 1 and 3) above to support the claimed “applying, by the device, a tag to the packet in response to determining that the plurality of functions have been performed, the tag identifying that the packet is to be routed to the destination.” 
With regards to No. 1, the application of the tag is not necessarily dependent on whether functions are performed on the packet (i.e., application of the tag is unconditional). Para. 0263 simply states a service can include said tag in the packet; it doesn’t specify when the tag is applied to the packet. For example, the disclosed tag can be applied before any functions are performed and the tag is simply applied prior to let all services know “eventually, this packet needs to go to the destination.”
With regards to No. 2, “determining that no more functions are to be performed” is not the same as the claimed “determining that the plurality of functions have been performed”
With regards to No. 2, the Specification fails to disclose that the ‘indication’ can be embodied in the form of previously disclosed “tag identifying the packet is to be routed to the destination.” In other words, the Specification fails to recite: “In some implementations,…the indication is the tag identifying the packet is to be routed to the destination.” This is particularly true in that the disclosed indication is not even necessarily within the packet; the indication can be a separate control message to another entity and that other embodiments include removing all tags from the packets prior to forwarding the packet to the destination (para. 264), which would effectively require the indication to not be a tag.
With regards to No. 2, the Specification fails to disclose that the ‘indication’ can be embodied in the form of previously disclosed “tag identifying the packet is to be routed to the destination.” In other words, the Specification fails to recite: “In some implementations,…the indication is the tag identifying the packet is to be routed to the destination.” This is particularly true in that the disclosed indication is not even necessarily within the packet; the indication can be a separate control message to another entity and that other embodiments include removing all tags from the packets prior to forwarding the packet to the destination (para. 264), which would effectively require the indication to not be a tag.
In summary, the Specification discloses independent embodiments: 
i) in response to determining the functions have been performed or subsequent to the last function performed, forward the packet to the destination and 
ii) include a tag identifying the packet should be routed to the destination. 
But fails to disclose a narrower linking relationship between these independent embodiments such that the determining the functions have been performed triggers the inclusion of the tag. As laid out in the Specification, they are piece-wise, distinct embodiments as exemplified in that virtually every sentence is pre-faced with “In some implementations.”
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415